Citation Nr: 0948122	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a left knee disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1974, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen a service connection claim for a left knee 
disability; denied service connection for a right hip 
disability, lumbar spine disability, and cervical spine 
disability; and denied entitlement to a nonservice-connected 
pension.  The Veteran disagreed with the decision and 
subsequently perfected an appeal. 

In a May 2007 rating decision, the RO granted entitlement to 
a nonservice-connected pension.  Thus, the issue of 
entitlement to a nonservice-connected pension is no longer on 
appeal, since entitlement has been granted.  

The issues of whether new and material evidence has been 
received to reopen a service connection claim for a left knee 
disability and entitlement to service connection for a lumbar 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of a right 
hip disability; arthritis of the right hip was not exhibited 
within the first post-service year; and there is no objective 
evidence relating a right hip disability to his active 
service or any incident therein.  

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of a cervical spine disability, to 
include cervicalgia; arthritis of the cervical spine was not 
exhibited within the first post-service year; and there is no 
objective evidence relating a cervical spine disability, to 
include cervicalgia, to his active service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  A cervical spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a July 2005 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his service connection claims; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In light of the Board's denial of the Veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  Here, the Veteran was provided and underwent VA general 
medical examinations on July 2004 and November 2006, at the 
VA Medical Center (VAMC) in San Juan; the examiner examined 
inter alia the bilateral hips and the cervical spine.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
and statements submitted by or on the behalf of the Veteran, 
including statements from his former wife and individuals who 
served with the Veteran.  The Veteran did not request a 
hearing before the Board.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claims

Legal Criteria - Service Connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Furthermore, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Right Hip Claim

The Veteran seeks service connection for a right hip 
disability, which he maintains was a result of an in-service 
fall from an electrical line pole in 1973.  See June 2005 
"Statement in Support of Claim," VA Form 21-4138.  

On review of the record, the Board finds that service 
connection for a right hip disability is not warranted.  
Initially, the Board notes that there is a current right hip 
disability (diagnosed as degenerative arthritis of the 
coxofemoral joint), as reflected in a February 2004 Pelvis 
Radiology Report from the Ponce Outpatient Clinic, meeting 
the threshold requirement for a service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for a right hip disability.  In this 
regard, the Veteran's STRs are negative for complaints, 
treatment, and diagnoses of right hip disability during the 
Veteran's active military service.  The Board notes that the 
Veteran's July 1974 Entrance Chronological Record of Medical 
Care indicates that the Veteran complained of left hip 
soreness after a field trip.  However, the examiner assessed 
sore muscles due to exercise, and the soreness was treated 
and resolved.  There are no further complaints, treatment, or 
diagnoses of either a left or right hip disability in 
service.  The examination at service discharge showed a 
normal lower extremity evaluation.  

Additionally, there is no evidence of arthritis of the right 
hip within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).  In fact, the first indication of a 
right hip disability is reflected in a February 2004 Pelvis 
Radiology Report from the Ponce Outpatient Clinic, dated 
approximately thirty years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is also no evidence of a nexus between the 
Veteran's right hip disability and his service.  The Board 
declines to obtain a medical nexus opinion with respect to 
the Veteran's service connection claim because there is no 
evidence of pertinent disability in service or for nearly 
three decades following service.  Thus, while there is 
current evidence of a right hip disability, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a right hip disability in 
service and the lack of diagnosis of the claimed disability 
until many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

Cervical Spine Claim

The Veteran also seeks service connection for a cervical 
spine disability, to include cervicalgia, which he maintains 
was a result of an in-service fall from an electrical line 
pole in 1973.  See June 2005 "Statement in Support of 
Claim," VA Form 21-4138.    

On review of the record, the Board finds that service 
connection for a cervical spine disability, to include 
cervicalgia, is not warranted.  Initially, the Board notes 
that there is a current cervical spine disability, variously 
diagnosed as cervical spondylosis, cervical radiculitis, 
cervicalgia with myelopathy and radiculopathy, and 
degenerative arthritis, meeting the threshold requirement for 
a service connection claim.  See October 2003 Cervical Spine 
Radiology Report, Saint Luke's Episcopal Hospital, San Lucas; 
April 2004 Cervical Spine MRI Report, Ponce Outpatient 
Clinic; September 2004 Primary Care Follow Up Note, Ponce 
Outpatient Clinic; April 2005 Primary Care Follow Up Note, 
Ponce Outpatient Clinic; July 2005 Cervical Spine MRI Report, 
Ponce Outpatient Clinic; August 2005 Primary Care Follow Up 
Note, Ponce Outpatient Clinic.  

However, the preponderance of the evidence is against the 
service connection claim for cervicalgia.  In this regard, 
the Veteran's STRs are negative for complaints, treatment, 
and diagnoses of any cervical spine disability during the 
Veteran's active military service.  

Further, there is no evidence of arthritis of the cervical 
spine within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).  In fact, the first indication of a 
cervical spine disability is reflected in an October 2003 
Cervical Spine Radiology Report from Saint Luke's Episcopal 
Hospital in San Lucas, dated approximately twenty-nine years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
cervical spine disability, to include cervicalgia, and his 
service.  

Conclusion

In sum, the Board finds that the only evidence of a 
relationship between the Veteran's right hip and cervical 
spine disabilities and service is the Veteran's own 
statements.  While the Veteran is competent to describe his 
symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no objective evidence relating the Veteran's 
right hip and cervical spine disabilities to service, the 
claims for service connection for a right hip disability and 
cervicalgia must fail. 


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for cervicalgia is denied.


REMAND

The Veteran also seeks service connection for lumbar 
levoscoliosis and L5-S1 bulging disc, osteoporosis with 
compression of L1, T10, and T9 vertebral bodies (claimed as 
chronic low back pain).  The Veteran also applied to reopen 
his service connection claim for a left knee disability.  
Further development is needed prior to adjudicating the 
merits of the claims.

With regard to the service connection claim for lumbar 
levoscoliosis and L5-S1 bulging disc, osteoporosis with 
compression of L1, T10, and T9 vertebral bodies (claimed as 
chronic low back pain), the Veteran claims that he injured 
his back in an in-service fall from an electrical line pole 
in 1973.  See June 2005 "Statement in Support of Claim," VA 
Form 21-4138.  The Veteran also claims that he injured his 
back from a tank or half track in 1986 at Fort Drum, New 
York, and was hospitalized for 15 days while serving with the 
National Guard.  See July 2004 VA General Examination Report; 
Lay Statements from Fellow Servicemembers, received June 
2007.  Review of the record reveals that treatment records 
from Fort Drum are not associated with the claims folder.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty 
includes obtaining pertinent service records identified by 
the Veteran or which would help substantiate his claim.  Id.  
As such, the AMC/RO should obtain the Veteran's 1986 
treatment records from Fort Drum, New York.     

With regard to the Veteran's application to reopen his 
service connection claim for a left knee disability, as 
noted, in a September 2005 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a service connection claim for a left knee disability.  

In the Veteran's "Statement in Support of Claim" (VA Form 
21-4138), received October 2005, the Veteran indicated that 
he disagreed with the determination not to reopen his service 
connection claim for a left knee disability by enclosing "a 
letter from his ex-wife" as "new evidence" of his "left 
knee" claim.  The Board construes this statement as a timely 
notice of disagreement with the RO's September 2005 rating 
decision determining that new and material evidence had not 
been received to reopen a service connection claim for a left 
knee disability.

Upon further review of the evidence of record, the Board 
notes that there is no indication that the RO took further 
action after receiving the Veteran's October 2005 notice of 
disagreement with the September 2005 rating decision 
determining that new and material evidence had not been 
received to reopen a service connection claim for a left knee 
disability.  In other words, the RO has not issued a 
Statement of the Case (SOC) as required by 38 C.F.R. § 19.29 
and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that 
where a notice of disagreement is filed, but a SOC has not 
been issued, the Board must remand the claim so that a SOC 
may be issued).        

Accordingly, the case is REMANDED for the following action:

1.  Since the Veteran filed a timely 
notice of disagreement with the RO's 
September 2005 rating decision 
determining that new and material 
evidence had not been received to 
reopen a service connection claim for a 
left knee disability, the RO should 
provide the Veteran and his 
representative with a Statement of the 
Case and notification of his appeal 
rights as required by 38 C.F.R. § 19.29 
and Manlincon, 12 Vet. App. 238.  If he 
perfects an appeal as to such claim, 
return the case to the Board in 
accordance with the usual appellate 
procedures.  

2.  The AMC/RO should obtain and 
associate with the claims folder the 
Veteran's complete treatment records 
from Fort Drum, New York, dated 1986, 
regarding the Veteran's hospitalization 
after a fall which the Veteran reports 
injured his low back during his 
National Guard Service.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records. 

3.  The AMC/RO should also obtain and 
associate with the claims file, through 
the appropriate channels, the Veteran's 
complete service personnel records 
regarding his claimed service from 
August 1978 to November 1990 with the 
Army National Guard of Puerto Rico.  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for lumbar levoscoliosis 
and L5-S1 bulging disc, osteoporosis with 
compression of L1, T10, and T9 vertebral 
bodies (claimed as chronic low back 
pain).  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


